Daniel, ,T,
The defendant obtained a rule for a new trial in this case, because the Court permitted the plaintiff to prove by parol, that the consideration of the conveyance of the land from Guyther to him, was for more than one dollar. The consideration, mentioned in the deed, is one dollar, “ and for other considerations hereunto moving.” In Jones v. Sasser, 1 Dev. and Bat. 452, this Court said, that if one consideration is specified in the deed, and others referred to in general terms, it is competent to shew them forth in evidence. We think that the testimony was properly admitted, and that the judgment must be affirmed.
Pee Cueiam. Judgment affirmed.